Ingraham, J. (dissenting):
This kction comes up on an appeal from a judgment entered upon a verdict for the plaintiff, directed by the court. The defendants requested the court to submit to the jury the question whether or not there had been a, ratification by the plaintiff of the acts of one Ludwig through whose fraud the loss occurred. This request was denied and the. defendants excepted.
I think there was a question for the jury as to whether the plaintiff had not ratified the acts of Ludwig, which should' have been submitted. Ludwig was the defendants’ agent in Washington. The plaintiff had opened an account with the defendants through Ludw%, and ordered the purchase of certain stocks and had deposited with Ludwig certain sums of money as' margin. Ludwig then gave the defendants orders for the purchase .and sale of stocks on this account not authorized by the plaintiff and failed to give orders for the purchase of stocks which the plaintiff had directed him to give. The result of Ludwig’s transactions was that the money that the plaintiff had given to Ludwig as margin to be deposited as such had been lost, and this action is brought to recover the amount so deposited. According to the plaintiff’s testimony he went repeatedly to Ludwig and asked for a statement of his account, bio such statement was furnished, Ludwig making excuses for his failure to furnish the same. The- matter was thus extended from January, 1907, when the account was opened, until about' the first of July, when the plaintiff said to Ludwig that he must have his account closed, and finally on or about the 1st of July, 1907, he ordered all of his stocks sold. On the morning of the eighth of July he received a telephone message from Ludwig’s wife stating that Ludwig was home sick, and the plaintiff went to' see him. . Ludwig then told the. plaintiff that his money was all gone; that Ludwig had not given the defendants orders for the purchase of. the stock that the plaintiff had ordered, and said to the plaintiff: “ If you will just be quiet and will not do anything about it I will readjust this matter and pay you yotir money.” Ludwig’s wife said to the plaintiff: “ Mr. Ramsay, this house belongs to me, and you know7 that it is worth four or five thousand dollars, and I will deed it to you to pay back the money that has been wrongfully used of' yours.” She also said that her brother had money and she would send *507for him and they would adjust this matter. Finally the,plaintiff told Ludwig that he would wait for an adjustment to be made. On cross-examination he testified that Ludwig and his wife stated to him that if he would be quiet and would not do- anything about it, Ludwig would adjust the matter and save the plaintiff his money, and that the plaintiff told Ludwig that he would keep quiet if he would readjust the- matter, as he promised he would. Ludwig subsequently gave to the plaintiff as security a policy of life insurance and also some shares of mining stock. These were subsequently returned to Ludwig in the winter of 1907, or in the early part of 1908. After this conversation the plaintiff did not tell the defendants anything about the transaction, as he had promised not to do it. On November 8, 1907, he first communicated with the. defendants about the wrong that Ludwig had done, and this action seems to have been commenced on February 5,1908. This is the plaintiff’s statement of the transaction, and I think there was sufficient to justify a finding that the plaintiff for a valuable consideration, which consisted of the promise of Ludwig and his. wife to adjust the matter so that the plaintiff would receive 1ns money by a conveyance of the house belonging to Ludwig’s wife and receiving the securities which Ludwig delivered to the plaintiff, to justify a finding that the plaintiff had ratified the acts of Ludwig in assuming to make the purchase' of the stocks on the plaintiff’s account which he had not authorized, and agreeing to look to Ludwig for an adjustment of his claim against the defendants. " It was certainly capable of the construction that the plaintiff, knowing all the facts, agreed, for a valuable consideration, to accept Ludwig as his debtor and to discharge the defendants from responsibility for Ludwig’s wrongful acts. While it is quite clear that Ludwig was the agent of the defendants and that at the time this conversation took place the defendants were liable to the plaintiff for Ludwig’s acts, the plaintiff could adopt Ludwig’s acts in relation to the transaction between himself and the defendants and agree to substitute Ludwig as his debtor instead of the defendants ; and if this was based upon a valuable consideration, I can see no reason why the plaintiff should not be bound. There is no question of estoppel, as it does not appear that the defendants were in jured in any way by the delay; but, as I view it, the case rests .entirely upon a ratification. Ludwig, as agent of the defendants, had *508accepted the plaintiff’s accounts and had undertook to transmit orders from the plaintiff to the defendants. Ludwig had failed to transmit the orders and had transmitted orders for which the plain'tiff was-not responsible, and when the. plaintiff ascertained this fact lie accepted Ludwig’s obligation to repay him the amount that he .had lost. Thus it seems to me that there was a question presented as to whether the plaintiff did not ratify Ludwig’s acts in the transaction with the defendants and accepted the promise of Ludwig as a substitution for the obligation of the defendants.
I think this question should have, been submitted to the jury and that.the judgment and order should be reversed.
Laughlin, J., concurred.
Judgment and order affirmed, with costs.